DETAILED ACTION
Claims 1, 2, 4, 8-11, 16, 18, 20, 21, 24-27, 29, 30, 33, 34, and 37 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
The drawings are objected to because the shading of FIG. 12c obscures reference characters.   See 37 C.F.R. 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 33 depends from cancelled Claim 28.  For purposes of examination, Claim 33 will depend from Claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 8-11, 16, 18, 20, 21, 24-27, 29, 30, 33, 34, and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the language “interrogator module” recited in line 6.
Claim 11 is rejected since it is not clear what is meant by the language “same type” recited in line 4.
Claim 20 is rejected since it is not clear what is meant by the language “occupancy state identification module” recited in line 2.
Claim 21 is rejected since it is not clear what is meant by the language “scheduling module” recited in line 2.
Claim 26 is rejected since it is not clear what is meant by the term “recommendation” recited in line 3.
Claim 27 is rejected since it is not clear what is meant by the term “unit” recited in line 2.
Claim 29 is rejected since it is not clear what is meant by the language “motion identification module” recited in line 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 16, 18, 20, 24, 25, 27, 29, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill et al. (U.S. Pat. Publ. No. 2004/0061628, hereinafter “Hill”).   
Specifically, regarding Claim 1, Hill discloses an airport monitoring system (1) for monitoring an airport territory (Abstract, FIG. 1), the airport monitoring system (1) comprising: an optic sensor system including an interrogator module (2), and one or more fiber optic sensors (5) coupled to the interrogator module (¶¶ [0085], [0086]), the one or more fiber optic sensors comprising a respective optic fiber (3), the optic fiber having a plurality of optic strain-sensor elements (5) with mutually different optical characteristics (¶¶ [0032]-[0034], [0115]), wherein, the interrogator module is configured to transmit respective optical interrogation signals into the one or more fiber optic sensors, to receive respective response optical signals that have been modulated by the one or more fiber optic sensors based on their optical characteristics, and to identify changes in the optical characteristics of the received respective response optical signals resulting from strains induced in the plurality of optic strain-sensor elements as a result of pressure exerted by a conveyance element of a vehicle on the airport territory surface (¶¶ [0032]-[0034], [0115], [0116], [0121]).
Regarding Claim 2, Hill discloses that the one or more fiber optic sensors extends at least substantially according to a straight line in a direction at least substantially parallel to the airport territory surface (FIG. 3; ¶¶ [0048], [0058]).
Regarding Claim 16, Hill discloses that an optic fiber of one or more fiber optic sensors is provided with a non-slip coating (¶ [0028]).
Regarding Claim 18, Hill discloses an intermediate layer arranged between the optic fiber and the non-slip coating (a second coating of the double coating; ¶ [0092]).
Regarding Claim 20, Hill discloses an occupancy state identification module configured to determine an occupancy state of a zone (¶¶ [0062, [0065]).
Regarding Claim 24, Hill discloses the occupancy state identification module is configured to identify one or more characteristics of a vehicle that occupies the zone,  and wherein the occupancy state indicates the identified characteristics (¶ [0065]).
Regarding Claim 25, Hill discloses the one or more characteristics include a weight of the vehicle (¶ [0065]).
Regarding Claim 27, Hill discloses comprising at least an intrinsic weight calibration unit, wherein the intrinsic weight calibration is configured to calibrate the occupancy state identification module based on an empty weight of the aircraft (¶ [0126]).
Regarding Claim 29, Hill discloses a motion identification module for determining motion characteristics of vehicles within the airport territory (¶ [0065]).
Regarding Claim 33, Hill discloses that the motion characteristics include at least one of a speed and a direction (¶ [0065]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 4, 8, 10, 11, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Zhuang et al. (U.S. Pat. Publ. No. 2014/0185037, hereinafter “Zhuang”).
Hill discloses substantially all of the limitations of the present invention, but does not disclose the claimed temperature determination and control module.
However, Zhuang discloses (i) at least one mechanically decoupled optic sensor element (270; FIG. 2) below an airport territory surface (260) that is mechanically decoupled from a traffic infrastructure (¶ [0018]), wherein the interrogator module (100) is configured to determine a temperature based on response optical signals obtained from the at least one mechanically decoupled optic sensor element (¶ [0035]), as recited in Claim 4, (ii) that the interrogator module is configured to apply temperature compensation in analysis of response optical signals obtained from the plurality of optic strain-sensor elements in accordance with a temperature as estimated on the basis of the response optical signals obtained from the at least one mechanically decoupled optic sensor element, (¶ [0035]), as recited in Claim 8, and (iii) an access authorization control module to monitor vehicles accessing the airport territory, and configured to indicate whether accessing complies with predetermined authorization (inherently disclosed in the unauthorized intrusion detection alert; ¶ [0018]), as recited in Claim 37. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhuang with the device of Hill to ensure proper calibration for accurate readings and secure territorial access. 
Regarding Claim 10, Hill discloses that at least one mechanically decoupled optic sensor element is formed in a fiber optic sensor of the one or more fiber optic sensors that additionally comprises the plurality of optic strain-sensor elements (FIG. 6; ¶¶ [0113]).
Regarding Claim 11, Hill discloses that the at least one mechanically decoupled optic sensor element and the plurality of optic strain-sensor elements in a fiber optic sensor of the one or more fiber optic sensors are of the same type (¶¶ [0019], [0032]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Hill in view of Ford et al. (PCT Pat. No. WO0129320A1, hereinafter “Ford”).   
Hill discloses substantially all of the limitations of the present invention, but does not disclose the claimed module.  However, Ford discloses an interrogator module (controller) configured to verify operation of a heating system arranged below the airport territory surface (p. 4, ll. 7-17).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ford with the device of Hill to improve safety via runway surface conditions. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Durham et al. (U.S. Pat. Publ. No. 2010/0274468 A1, hereinafter “Durham”).   
Hill discloses substantially all of the limitations of the present invention, but does not disclose the claimed module.  However, Durham discloses a scheduling module (144), the module configured to provide a scheduled occupancy state for the zone (incorrect runway detection via position sensors; ¶ [0040]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Durham with the device of Hill to avoid unnecessary traffic delays.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Coulmeau et al. (U.S. Pat. Publ. No. 2010/0274418, hereinafter “Coulmeau”).   
Hill discloses substantially all of the limitations of the present invention, but does not disclose the claimed module.  However, Coulmeau discloses that the vehicle is an aircraft, and wherein the airport monitoring system includes a fueling verification module configured to provide a fueling recommendation based on a flight schedule, and weight of the aircraft in a loaded state as determined by the airport monitoring system (¶¶ [0019], [0090]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coulmeau with the device of Hill to ensure sufficient fuel for a journey is present pre-flight. 

Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Richards et al. (U.S. Pat. Publ. No. 2008/0215198, hereinafter “Richards”).   
Hill discloses substantially all of the limitations of the present invention, but does not disclose the claimed module.  However, Richards discloses a scheduling module (10), the scheduling module providing for a scheduled motion list, that specifies a scheduled set of motion characteristics within the airport territory (¶¶ [0053], [0054]), wherein the motion characteristics include at least one of an inclination and a lift (e.g., a lift or takeoff speed before reaching an end of a runway; ¶ [0059]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the module of Richards with the device of Hill to ensure safe takeoff conditions for aircraft and flight occupants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833